FIFTH DIVISION
                                MCFADDEN, P. J.,
                              GOBEIL and PINSON, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                         July 1, 2022




In the Court of Appeals of Georgia
 A22A0507. TORRES v. TORRES.

         GOBEIL, Judge.

         We granted Angel Torres, Jr.’s (the “husband”) application for discretionary

review of a trial court order purporting to clarify the provision of his divorce decree

pertaining to the portion of his military retirement benefits owed to his ex-wife, Lori

Torres (the “wife”).1 On appeal, the husband argues that the trial court (1) erred by

clarifying the provision awarding retirement benefits; (2) erroneously modified the

equitable division of the husband’s retirement benefits; and (3) erred by ordering the

husband to reimburse the wife for the amount of retirement benefits to which she was

entitled from the date of the husband’s retirement to the entry of the trial court’s

order. For the reasons set forth below, we reverse the trial court’s order.

    1
        See Case No. A22D0040 (application granted Sept. 24, 2021).
      The record shows that parties married in 1991, and divorced in September

2011. The trial court entered a “Final Judgment and Decree of Divorce” on September

19, 2011, which expressly incorporated by reference the parties’ settlement agreement

and ordered the parties to comply with the terms and provisions therein. The

agreement included the following provision (hereinafter referred to as the

“provision”), which is at issue in this case: “5. RETIREMENT BENEFITS[:] As

equitable division of property, [the h]usband shall cooperate in the [w]ife having

spousal retirement benefits from the military based upon eighteen years of marriage

and paygrade E8 using high three retirement computation.” The settlement agreement

also provided the wife periodic alimony payments for several years. The wife did not

appeal the final decree.

      A little more than six years later in October 2017, the husband retired from the

military. Soon thereafter, the wife contacted the Defense Finance and Accounting

Service (“DFAS”) to request her portion of the husband’s military pension. DFAS

acknowledged receipt of the wife’s application for payment in a letter, dated January

31, 2018, but stated, in pertinent part:

      The court order you submitted provides for a division of retired/retainer
      pay by means of a hypothetical amount of retired pay as of the time of


                                           2
         divorce. However, the court order does not provide enough information
         to calculate the amount of the hypothetical retired pay. You must obtain
         a certified copy of a clarifying order which awards the former spouse a
         fixed dollar amount or percentage of the member’s actual disposable
         retired pay. . . . The wife submitted a letter to the trial court, dated July
         30, 2018,2 in which she sought a “Certified Copy of Clarifying Order of
         Military Retirement Benefits/Pay” and requested that the court include
         survivor benefit pay in the event the husband died.3 The trial court
         construed the letter as a petition for relief. The husband filed a motion
         to dismiss, arguing that the wife’s request constituted an impermissible
         modification of the parties’ agreement. The trial court denied the
         motion, finding that the ambiguity created by the decree could not be
         resolved without evidence as to the parties’ intent on the percentage or
         fixed amount contemplated and ordered a hearing on the issue. After an
         unsuccessful court-ordered mediation, a hearing was held.


         At the hearing, the wife denied that she and the husband renegotiated the

division of the military pension after the March 5, 2010 hearing, but she did not

testify as to what percentage split they had agreed. The husband did not concede that

he agreed to a 50-50 split, but instead testified that he could not remember. Counsel

for the wife noted that “there is some disagreement over the calculation . . . . But if



    2
        The clerk of court filed the letter on September 14, 2018.
    3
        The wife later withdrew her request for survivor benefits.

                                              3
the number is even close to what we’ve calculated as being what we anticipate the

marital portion is, the debt is over $48,000 at this point[.]” Neither party presented

evidence explaining the “marital” or “spousal” portion of the husband’s retirement

benefits.

      After the hearing, the trial court issued the order now on appeal, finding that

the absence of the agreed-upon terms for a percentage split of the pension created an

ambiguity, thus it had authority to clarify using parol evidence “to correct the

inadvertent omission.” The parol evidence upon which it relied was the husband’s

former counsel’s statement at a pre-trial hearing on March 5, 2010 during the parties’

divorce proceedings:

      Mr. Torres is a member of the United States Navy, and the parties have
      been married for 18 years. There’s going to be one-half of the retirement
      benefits as of now, 18 years of marriage, that is going to be awarded to
      Ms. Torres, the wife. And we’ll cooperate and effectuate that occurring.


      But also with respect to this agreement, the parties’ intention [sic] and
      stipulate and agree that what they’re going to do is go ahead and enter
      this written settlement agreement. It will be executed by them. It will
      become the final settlement agreement.




                                          4
Based on its review of the hearing transcript, the court found: “At all times, the

parties understood [the retirement provision] to entitle [the wife] to one-half of the

marital portion of the pension. At no time has [the husband] argued or produced any

evidence that the parties changed the agreement.” Accordingly, the court granted the

wife’s request to clarify and ordered the parties to prepare a Military Pension Division

Order (“MPDO”) that equally divided the marital portion of the military pension

based on the language from the agreement: “eighteen (18) years of [the husband’s]

creditable service and paygrade E8 using high three retirement computation.” It also

ordered the husband to pay $1,000 per month to the wife until DFAS began to pay her

directly and to cover whatever arrearage existed from the date she should have first

received payment, November 2017. This appeal followed.

      1. The husband first argues that the wife was precluded from seeking relief

pursuant to OCGA § 9-11-60 (g) because she sought a modification, rather than a

correction of a clerical error.

             While a settlement agreement, like any other contract, may be
      reformed based on a mutual mistake of the parties, once the settlement
      agreement is incorporated into a final decree, a party may not attack that
      judgment by seeking to change the settlement agreement. The party must
      attack the judgment itself through one of the acceptable means outlined
      in OCGA § 9-11-60. . . . Once the settlement agreement has been

                                           5
          incorporated into a final decree, the parties’ obligations can be affected
          only by means of an action addressing the underlying divorce decree
          itself.


  Lockamy v. Lockamy, 302 Ga. 111, 112 (805 SE2d 5) (2011) (citations and

  punctuation omitted). Here, the settlement had been incorporated into a final decree

  and the parties did not contest the retirements benefits provision until the present

  action over six years later. Accordingly, options for seeking relief from such a

  judgment are limited. OCGA § 9-11-60 (f).4 We conclude that no such option was

  invoked successfully in this case.

          As an initial matter, the wife’s request to “clarify” and the trial court’s

  subsequent order do not clearly state upon what authority they, respectively, pursued

  or issued the “clarification.” Here, the wife did not seek to set aside the final

  judgment pursuant to OCGA § 9-11-60 (d) (motion to set aside).5 However, the

      4
        Under OCGA § 9-11-60 (f), “[a] judgment void because of lack of jurisdiction of
the person or subject matter may be attacked at any time. Motions for new trial must be
brought within the time prescribed by law. In all other instances, all motions to set aside
judgments shall be brought within three years from entry of the judgment complained of.”
However, clerical mistakes in judgments, orders, or other parts of the record and errors
therein arising from oversight or omission may be corrected by the court at any time . . .
.” OCGA § 9-11-60 (g).
      5
         OCGA § 9-11-60 (d) provides that a judgment may be set aside based on “(1)
[l]ack of jurisdiction over the person or subject matter; (2) [f]raud, accident, or mistake or

                                              6
  husband maintains, and the wife concedes on appeal, that her letter requesting

  clarification was based on OCGA § 9-11-60 (g), which is an option available at any

  time, but is only authorized for the correction of clerical mistakes.

          The dissent contends, on the other hand, that the parties did not raise OCGA

  § 9-11-60 below,6 and further contends that we should construe the wife’s petition as

  one for a declaratory judgment. Although declaratory judgments can be used to

  establish parties’ rights and obligations under divorce decrees, Weaver v. Jones, 260

  Ga. 493, 493 (1) (396 SE2d 890) (1990), it does not appear in this case that the wife

  or the trial court invoked the Declaratory Judgment Act (OCGA § 9-4-1 et. seq.). For

  instance, the husband filed a motion to dismiss for failure to state a claim. In its order

  denying the motion, the trial court did not characterize the wife’s petition as one for

  declaratory relief, but continued to describe her request as seeking “clarification” of

  the settlement agreement. Moreover, there are statutory requirements that must be


the acts of the adverse party unmixed with the negligence or fault of the movant; or (3) [a]
nonamendable defect which appears on the face of the record or pleadings. . . .”
      6
        Indeed, the wife did not cite any statutory authority in her initial petition. However,
her counsel filed a “Brief in Support of [the wife’s] Case,” in which he argued that the trial
court was authorized to “look to the court transcript to correct what can only be described
as an inadvertent omission.” At the hearing on the wife’s petition for relief, the husband
argued extensively that OCGA § 9-11-60 did not provide the wife with an avenue for
relief.

                                              7
followed under the Declaratory Judgment Act that were not met, reinforcing that the

Act was not invoked, or at least not invoked properly, in this case. See OCGA § 9-4-1

et seq. For example, parties to a declaratory judgment action are entitled to a jury trial

if the petition raises an issue of disputed fact. OCGA § 9-4-6. Here, in its order

denying the husband’s motion to dismiss, the trial court found that the settlement

agreement contained an ambiguity that could only be resolved by looking to

competing evidence of the parties’ intent. Had this truly been a declaratory judgment

action, the husband would have been entitled to a jury trial on this issue — an option

that does not appear to have been presented here.

      Since the wife seeks to defend the trial court’s order on appeal as a clarification

authorized under OCGA § 9-11-60 (g), we focus our analysis on that provision. “If

words, sentences, or paragraphs are omitted from a judgment, and if there is no

factual dispute between or among the parties about such error or omission, the

judgment may be corrected under [OCGA § 9-11-60 (g)].” Park v. Park, 233 Ga. 36,

38 (209 SE2d 584) (1974). Our Supreme Court has explained that

      ordinarily a judgment should be modified under [OCGA § 9-11-60 (g)]
      only where the clerical error or omission is obvious on the face of the
      record. . . . However, [the Court] has recognized an exception to this
      general principle where there has been a hearing on a motion to correct

                                            8
      the judgment, and the evidence compels the conclusion that the omission
      was in fact a clerical error.


Cagle v. Dixon, 234 Ga. 698, 700 (217 SE2d 598) (1975).

      Here, the alleged clerical error or omission is not “obvious on the face of the

record.” Cagle, 234 Ga. at 700 (citation and punctuation omitted). See Ekhorutomwen

v. Jamison, 356 Ga. App. 807, 809 (849 SE2d 235) (2020) (reversing trial court’s

order altering monthly child support payment where, “[a]lthough the Child Support

Addendum and Child Support Worksheet showed a different amount [than the

amount included in legitimation order], the trial court’s order contained no reference

to either the worksheet or the addendum” and noting that, under the circumstances,

the child support amount in the original order “is conclusive”). So, the question

becomes whether the “evidence compels the conclusion that the omission was in fact

a clerical error.” Cagle, 234 Ga. at 700. In this case, the husband did not admit that

he agreed to a 50-50 split of his retirement benefits, but stated that he could not

remember. The wife did not offer direct testimony as to the percentage split, but

stated that the parties had not renegotiated the issue of the retirement benefits after

the March 2010 hearing. Neither party mentioned issuance of an MPDO, nor did the

wife offer evidence as to what portion of the pension was “marital” or “spousal.”

                                          9
  And, the parties continued negotiating various terms of the settlement agreement

  during the 17 months following the 2010 hearing and the entry of the final decree in

  2011. These terms included child support, spousal support, and visitation. Notably,

  at the 2021 hearing, the parties did not agree on the amount of the arrearage,

  evidencing continued disagreement as to how much of the pension the wife was

  entitled. When viewed together, this evidence does not compel the conclusion that the

  omission was a clerical error.7 Id. Compare Park, 233 Ga. at 38 (affirming trial

  court’s judgment amending the parties’ original divorce decree to add paragraph that

  trial court found “was omitted inadvertently through a clerical oversight, and [ ] the

  inclusion of the paragraph had been agreed to by both parties”).

          Moreover, in order to remedy the supposed clerical error, the trial court here

  did much more than supply a missing provision. Specifically, the court ordered the

  husband to prepare an MPDO that equally divides the marital portion of the

  husband’s military pension and made a determination as to how the martial portion

  of the husband’s military pension should be calculated. Neither of these provisions

  were discussed at the 2010 hearing. Accordingly, the trial court could not have added


      7
       Further, we cannot conclude from the record that any omission was not a strategic
decision to achieve compromise for settlement.

                                            10
  these provisions as the mere correction of a clerical error, as “the relief sought had the

  effect of changing [the wife’s] substantive rights.”Andrew L. Parks, Inc., v. SunTrust

  Bank, 248 Ga. App. 846, 847 (545 SE2d 31) (2001). See Morgan v. Morgan, 288 Ga.

  417, 419 (1), (2) (704 SE2d 764) (2011) (reversing trial court’s order holding

  husband in contempt for violating terms of divorce decree and finding that trial court

  impermissibly modified terms of decree by “supplying the missing percentage

  allocation of [h]usband’s military retirement benefits, [and in so doing,] the trial court

  . . . did more than construe or clarify imprecise language in the [settlement]

  agreement”); Porter-Martin v. Martin, 280 Ga. 150, 150-151 (625 SE2d 743) (2006)

  (concluding that trial court had no authority to modify husband’s stated income in

  divorce decree, as it was a substantive matter that OCGA § 9-11-60 (g) did not reach).

          As to the wife’s contention that she sought clarification of the divorce decree,

  in the order on appeal, the trial court cited several cases8 for the proposition that a

  court may always clarify and interpret its own orders. However, those cases involved




      8
       Specifically, the court cited Davis v. Davis, 250 Ga. 206 (296 SE2d 722) (1982);
Ward v. Ward, 236 Ga. 860 (226 SE2d 52) (1976); and Roberts v. Roberts, 229 Ga. 689
(194 SE2d 100) (1972).

                                             11
  a trial court’s authority to clarify, not modify, an existing order in the context of a

  contempt proceeding.9 Outside of a contempt action,

            a trial judge has inherent power during the same term of court in which
            the judgment was rendered to revise, correct, revoke, modify or vacate
            such judgment . . . for the purpose of promoting justice and in the
            exercise of a sound legal discretion, but this authority does not extend
            beyond the same term of court, unless a motion to modify or vacate, et
            cetera, was filed within the same term of court.


  Andrew L. Parks, Inc., 248 Ga. App. at 847 (citation and punctuation omitted). Here,

  it is undisputed that the wife did not file a motion to modify or vacate the final decree

  within the same term of court, and “[a] motion to clarify is not a motion authorized

  by [the Civil Practice] Act[.]” Id. Consequently, the wife’s motion was not the proper

  vehicle for her to pursue the relief sought.

            In short, we find that the wife failed to invoke any procedural mechanism

  through which the trial court would have been authorized to clarify the settlement

  agreement.




       9
           See, e.g., Davis, 250 Ga. at 206-207; Ward, 236 Ga. at 860; Roberts, 229 Ga. at
690.

                                              12
      2. In light of our holding in Division 1, we need not address the husband’s

remaining claims of error.

      Judgment reversed. Pinson, J., concurs. McFadden, P. J., dissents.




                                       13
 A22A0507. TORRES v. TORRES.



      MCFADDEN, Presiding Judge, dissenting.

      In open court, the parties announced, through counsel, that they had settled

their divorce case. Prominent, if not preeminent, among the provisions dividing their

assets was an agreement — announced by the appellant husband’s counsel — that his

military retirement would be divided 50/50. But this was in 2010, and the parties

understood that he would not retire for several years.

      The settlement agreement was subsequently written up, executed by the parties,

and incorporated into a final decree. The decree did include a provision for division

of retirement benefits. But that provision omitted the 50/50 language or any other

specification of the parties’ shares. So it lacked an essential term and was ambiguous

on its face. Consequently when husband did retire and wife applied for her share of

the benefits, she learned that it was inoperative.
      She petitioned the trial court for relief, which the court granted. Husband

appealed. He seeks the windfall of entirely removing from the divorce decree the term

that is undoubtedly his most significant financial concession.

      Neither the parties nor the trial court expressly proceeded under OCGA § 9-11-

60 (g). The wife did not specify the theory under which she was proceeding. OCGA

§ 9-11-60 (g) was not raised until the husband filed his Brief of Appellant in this

court. It was left to the trial court to identify the proper legal theory.

      The cases cited in her order were contempt cases in which the trial courts had

exercised their authority to “interpret and clarify [their] own orders.” E.g. Davis v.

Davis, 250 Ga. 206, 207 (296 SE2d 722) (1982).

             A court may not modify a previous decree in a contempt order.
      However, a court may always interpret and clarify its own orders. The
      test to determine whether an order is clarified or modified is whether the
      clarification is reasonable or whether it is so contrary to the apparent
      intention of the original order as to amount to a modification. The trial
      court has the power to see that there be compliance with the intent and
      spirit of its decrees and no party should be permitted to take advantage
      of the letter of a decree to the detriment of the other party.




                                            2
Davis, 250 Ga. at 207 (citations and punctuation omitted). It is true that that authority

is usually exercised in contempt cases. But I am aware of no statute or case law

limiting it to such cases.

      On the contrary, that authority can be invoked by way of a petition for

declaratory judgment. Hardman v. Hardman, 295 Ga. 732, 736 (3) (a) (763 SE2d

861) (2014); Weaver v. Jones, 260 Ga. 493, 493 (1) (396 SE2d 890) (1990); Royal

v. Royal, 246 Ga. 229, 230 (271 SE2d 144) (1980); Bache v. Bache, 240 Ga. 3, 3 (2)

(239 SE2d 677) (1977).

      Under the declaratory judgment statutes, trial courts have the authority “to

declare rights and other legal relations of any interested party petitioning for the

declaration, whether or not further relief is or could be prayed, in any civil case in

which it appears to the court that the ends of justice require that the declaration

should be made[.]” OCGA § 9-4-2 (b). Their authority to “interpret and clarify [their]

own orders,” Davis, supra, falls within that statutory authority. And that authority to

interpret and clarify their own orders is necessarily over and above their general

authority to issue declaratory judgments in other contexts.

      Courts must sometimes hold that a contract fails for omission of an essential

term, see Moss v. Moss, 265 Ga. 802 (463 SE2d 9) (1995), or even that a statute is


                                           3
void for vagueness, State v. Johnson, 270 Ga. 111 (507 SE2d 443) (1998). But I am

aware of no prior case in which a court has so held (or been directed on remand to so

hold) with regard to one of its own orders. The authority to “interpret and clarify

[their] own orders,” Davis, supra, is sufficient to forestall such a miscarriage.

      As detailed below, the trial court exercised her authority correctly. Contrary to

the majority I see no requirement set out in the declaratory judgment statutes that has

been omitted. I question whether a case in which a trial court is called upon to

interpret and clarify its own order “involves the determination of issues of fact triable

by a jury” under OCGA § 9-4-6. But regardless, the husband did not ask for a jury

trial. The statutes providing for declaratory judgments are “to be liberally construed

and administered.” OCGA § 9-4-1.

      So rather than analyze the trial court’s order in the context of OCGA § 9-11-60

(g), I would conclude that the trial court had the authority to enter the order at issue

in this appeal as a declaratory judgment. I would affirm the trial court’s ruling that the

parties’ settlement agreement incorporated into the decree was ambiguous. And I

would hold that the trial court correctly applied the rules of contract construction to

clear up that ambiguity. So I would affirm the trial court’s order on this issue as well.

But because no evidence supports the trial court’s award of temporary benefits or the


                                            4
calculation of the husband’s arrearage, I would vacate and remand that part of the trial

court’s order.

       Alternatively, if the case is analyzed under OCGA § 9-11-60 (g), I would hold

that the trial court was also authorized to grant relief under that provision. But I

would again vacate and remand the award of temporary benefits and the calculation

of the husband’s arrearage.

       In sum, I would affirm in part and vacate in part. So I respectfully dissent.

       1. Exercising her authority to enter a declaratory judgment, the trial court

correctly construed the divorce decree.

       This proceeding began when the wife, who was pro se at the time, wrote a letter

to the court seeking a “clarifying order.” The trial court treated the letter as “a petition

for relief.” The court conducted a hearing on the petition, heard testimony from the

wife and the husband and argument of counsel, and entered a final order. The court

never specified that she was treating the wife’s petition for relief as a petition under

OCGA § 9-11-60 (g) or any other statute. The first time that statute was invoked was

in the husband’s appellate brief in this court. So I would not analyze the case under

that statute, and, in particular, I would not reverse the trial court for failing to comply

with that statute’s requirements.


                                             5
      But “[a] declaratory judgment is an appropriate means of ascertaining one’s

rights and duties under a contract and decree of divorce.” Bache v. Bache, 240 Ga.

3, 3 (2) (239 SE2d 677) (1977). “Relief by declaratory judgment shall be available,

notwithstanding the fact that the complaining party has any other adequate legal or

equitable remedy or remedies.” OCGA § 9-4-2 (c). See also Hardman v. Hardman,

295 Ga. 732, 736 (3) (a) (763 SE2d 861) (2014) (reversing grant of summary

judgment that had been entered against a father who had filed for declaratory

judgment and contempt based on a divorce decree); Weaver v. Jones, 260 Ga. 493,

493 (1) (396 SE2d 890) (1990); Royal v. Royal, 246 Ga. 229, 230 (271 SE2d 144)

(1980). Concurring fully and specially in Hardman, Justice Melton wrote, “the trial

court . . . failed to fulfill its duty to provide the parties with clarity when faced with

a proper declaratory action by [f]ather[.]” 295 Ga. at 74. So I would hold that the trial

court properly exercised her authority to examine the settlement agreement. See

Bache, 240 Ga. at 3 (1).

      “The controlling principle to be applied when interpreting a divorce decree

which incorporates the parties’ settlement agreement is to find the intent of the parties

by looking to the four corners of the agreement and in the light of circumstances as

they existed at the time the agreement was made.” Doritis v. Doritis, 294 Ga. 421,


                                            6
423 (3) (754 SE2d 53) (2014) (citations and punctuation omitted). “[W]here there is

ambiguity, we must apply well-settled rules of contract construction.” Cahill v.

United States, 303 Ga. 148, 150 (810 SE2d 480) (2018). That is precisely what the

court did here, and we review the court’s order de novo. Knott v. Knott, 277 Ga. 380,

381 (1) (589 SE2d 99) (2003).

             A settlement agreement incorporated into a divorce decree is
      construed according to the same rules that govern contractual
      interpretation in general, with the cardinal rule being to ascertain the
      intention of the parties. Because the settlement agreement [here] is
      facially ambiguous, the trial court may look to outside circumstances to
      determine the parties’ intent. And the record here contains at least some
      evidence to suggest that the parties did intend the [wife to have 50
      percent of the husband’s retirement benefit]. . . .


Howard v. Howard, 302 Ga. 451, 453 (3) n. 2 (807 SE2d 379) (2017) (citations and

punctuation omitted).

      The evidence here includes counsel for the husband reading the terms of the

parties’ settlement into the record. Specifically, at the March 5, 2010 hearing, counsel

for the husband announced that the parties had “reach[ed] an agreement as to all

issues,” that he would read the terms into the record, and that the parties would

“prepare a settlement agreement that effectuates [the] terms.” Prominent, if not


                                           7
preeminent, among the terms the husband’s attorney read into the record was that

“there’s going to be one-half of the retirement benefits as of now, 18 years of

marriage, that is going to be awarded to . . . the wife. And we’ll cooperate and

effectuate that occurring.”

      Then, at the October 13, 2020 hearing on the wife’s petition for relief, the trial

court questioned the husband as follows:

      THE COURT: A question for you is: In March of 2010, are you denying
      that the intent of the provision that was read into the record was to
      award [the wife] some kind of spousal benefit as an equitable division
      of property?

      HUSBAND: I can’t speak to that, your Honor, right now, and the reason
      why is I was in that pipeline. I was actually not living in—I was living
      in Virginia or California—I can’t remember exactly where I was living
      —I flew back, looked at the paperwork, they ran me through the whole
      gamut—the judge ran us through it, I agreed, and then, you know, I
      jumped on a plane and flew out the next day, so I can’t really say that,
      yeah, I remember exactly the specifics of that agreement.

      THE COURT: Were you present when your attorney . . . read into the
      record what the agreement was?


      HUSBAND: Yes, I was.

      THE COURT: Do you recall hearing him state that there would be a
      50/50 split of your retirement benefits as equitable division of property?

      HUSBAND: I know it’s in the record. I know it’s in the transcripts.


                                           8
      THE COURT: Do you think it was mistakenly put in the transcripts?


      HUSBAND: I can’t speculate about what happened ten years ago.


(Emphasis added.)

      The husband argues that the parties renegotiated the retirement provision in the

time between the announcement in open court of the parties’ settlement agreement

and the entry of the decree. But he points to no evidence of such renegotiation. On

the contrary, the wife testified at the 2020 hearing that the parties did not attempt to

renegotiate the division of the miliary pension. And although the husband testified

that the parties continued negotiations about extending spousal support while the wife

pursued a bachelor’s degree instead of the associate’s degree she originally sought,

as well as the date the wife and the children would move out of state, he never

testified that the parties attempted to renegotiate the division of the military pension.

      To hold that the parties intended anything other than the wife having 50 percent

of the husband’s retirement benefits “would render [the retirement] provision[] of the

divorce agreement meaningless.” Knott, 277 Ga. at 381 (2). “The construction which

will uphold a contract in whole and in every part is to be preferred. . . .” OCGA § 13-

2-2 (4).



                                           9
      For these reasons, I would affirm the trial court’s construction of the contract.

      2. Arrearage.

      But I would vacate and remand the award of temporary benefits and the

calculation of an arrearage. No evidence supports them, only representations of

counsel.

      3. OCGA § 9-11-60 (g).

      Even if the order on appeal is to be treated as an order under OCGA § 9-11-60

(g), I would affirm (other than the award of temporary benefits and the calculation of

the husband’s arrearage for the reason detailed above). That statute authorizes trial

courts to correct “at any time” “errors [in judgments] arising from oversight or

omission.”Under that statute, a “trial court retains the authority to correct ‘clerical

mistakes’ and errors ‘arising from oversight or omission’ at any time, either sua

sponte or by motion.” Jones v. Jones, 298 Ga. 762, 765 (1) (787 SE2d 682) (2016).

“‘[C]lerical mistake’ refers to an oversight or omission, either obvious on the face of

the record or plainly demonstrated by the evidence.” Id. (citation omitted). See also

Tremble v. Tremble, 288 Ga. 666, 669 (1) (706 SE2d 453) (2011) (the omission of

words from a judgment is a clerical error under OCGA § 9-11-60 (g)).

      Our Supreme Court has explained that


                                          10
       ordinarily a judgment should be modified under [OCGA § 9-11-60 (g)]
       only where the clerical error or omission is obvious on the face of the
       record. . . . However, [the Court has] recognized an exception to this
       general principle where there has been a hearing on a motion to correct
       the judgment, and the evidence compels the conclusion that the omission
       was in fact a clerical error.


Cagle v. Dixon, 234 Ga. 698, 700 (217 SE2d 598) (1975).

       Such is the case here. A provision for dividing an asset is obviously incomplete

if it omits any direction about how that asset is to be divided. Of course the omission

here was sufficiently nonobvious to have been overlooked. But by definition the same

is true of all clerical errors.

       After the 2020 hearing, the trial court found that the written settlement

agreement incorporated into the divorce decree inadvertently omitted the previously

agreed-upon percentage split of the husband’s military pension and was thus

incomplete. This finding is supported by the evidence recounted above as well as by

statements of husband’s counsel at the 2020 hearing that “the way that the attorneys

wrote it in this particular agreement gives a methodology of calculation, but they left

out certain factors required by [the Defense Finance and Accounting Service]. . . .”




                                          11
and “[t]hey just left out the pertinent information that would need to be included.”

This record supports the trial court’s findings.

      There was no evidence to the contrary. Contrary to the majority there was no

reason for the wife to offer evidence as to what portion of the pension was marital or

spousal. As to that issue, the retirement benefits provision in the divorce decree is

sufficient. It specifies that 18 years worth of his pension is marital property. (That

specification dovetails with the parties’ agreement to not finalize their divorce for 17

months, until they had been married 20 years, so that the wife would qualify for

lifetime medical benefits.)

      It is true that the husband testified without contradiction that they had agreed

to certain modifications regarding support. But as noted above, the undisputed

evidence establishes that there had been is no such agreement regarding the

retirement benefits provision.

      More fundamentally, the majority erroneously reads the “compels the

conclusion” language from Cagle v. Dixon, 234 at 700, to authorize us to apply a de

novo standard of review to the trial court’s fact finding. Citing Cagle, the majority

holds, “the alleged clerical error or omission is not ‘obvious on the face of the record”

and so the wife must show that the evidence compels the conclusion. Nothing in


                                           12
Cagle or the cases on which it relies stands for the proposition that we may displace

the trial court as fact finder. In Cagle, the trial court held no hearing, so the “general

rule”—that a judgment should be modified under the statute only when the error or

omission is obvious on the face of the record— applied. Cagle, 234 Ga. at 700.

       We apply an any evidence standard of review to a trial court’s factual findings.

See generally, Singh v. Hammond, 292 Ga. 579, 581 (2) (740 SE2d 126) (2013). And

our Supreme Court has repeatedly affirmed their fact finding authority in the context

of clerical errors.

       In Smith v. Smith, 230 Ga. 238 (196 SE2d 437) (1973), the trial court

conducted a hearing where the nonmoving party admitted that the agreement that was

made the judgment of the court omitted certain words that the parties had intended

to be included. Our Supreme Court held that the trial court had the authority to correct

the judgment and reversed the trial court’s order concluding that it lacked that

authority. Id.

       In Park v. Park, 233 Ga. 36 (209 SE2d 584) (1974), our Supreme Court

affirmed a trial court’s order that amended a judgment to include a paragraph that the

trial court found had been “omitted inadvertently through a clerical oversight[, and

which] both parties [had agreed to include].” Id. at 37. The Supreme Court held that


                                           13
since there was no evidence in the record refuting the trial court’s finding that the

parties had agreed to the inclusion of the omitted paragraph, the judgment had to be

affirmed. Id. at 38. Nothing in these three cases allows an appellate court to act as fact

finder.

      Like the Supreme Court in Park, this court in Sofran Peachtree City v.

Peachtree City Holdings, 272 Ga. App. 851 (614 SE2d 111) (2005), affirmed a trial

court’s correction of a judgment when the appellant failed to point to evidence

creating a factual dispute as to the existence of an erroneous omission. There, we held

that the trial court was authorized to correct a summary judgment order that failed to

reserve the matter of the amount of attorney fees. The trial court had made a factual

finding that, when drafting the original summary judgment order, he had—through

oversight or omission—failed to reserve the issue. We held that because the appellant

“cited no evidence in the record creating a factual dispute as to the trial court’s own

admission that its failure to reserve the matter of the amount of attorney fees for final

determination was due to oversight or omission[,]” the trial court was authorized

under OCGA § 9-11-60 (g) to correct the omission. Id. at 854. Cf. Porter-Martin v.

Martin, 280 Ga. 150, 152 (625 SE2d 743) (2006) (OCGA § 9-11-60 (g) did not apply




                                           14
because record showed alleged error was neither a clerical error nor an error arising

from oversight or omission but instead was a purposeful choice).

      As to conclusions of law, this court previously has applied an abuse of

discretion standard when reviewing trial court orders on OCGA § 9-11-60 (g)

motions. See Mullinax v. State Farm Mut. Auto. Ins. Co., 303 Ga. App. 76, 77, 79 (2)

(692 SE2d 734) (2010); Sanson v. State Farm Fire & Cas. Co., 276 Ga. App. 555,

556 (623 SE2d 743) (2005). And, as noted above, typically, we apply an any evidence

standard of review to a trial court’s factual findings. See generally Singh, 292 Ga. at

581 (2).

      But we need not grapple with the correct standard of review here. As detailed

above, the husband’s testimony that he agreed to the terms of the settlement

agreement when read into the record by his attorney at the 2010 hearing, as well as

the statements by husband’s attorney at the 2020 hearing, including that the drafting

attorneys “just left out the pertinent information,” are fatal to his case. Regardless

whether reviewed under a (newly created) compelled-by-the-evidence standard, the

abuse-of-discretion standard, or the any-evidence standard, the evidence admits of

only one result: the parties intended a 50/50 split of the retirement benefits. Sanson,




                                          15
276 Ga. App. at 557 (if evidence compels a conclusion of error, it follows that the

trial court does not abuse its discretion in correcting the error).

      And since the husband has not pointed to evidence “to refute [the] finding[s]

by the trial judge[,]” Park, 233 Ga. at 38, the evidence compelled the conclusion and

the trial court did not abuse her discretion in finding that the divorce decree contained

an error of omission. So the trial court was authorized under OCGA § 9-11-60 (g) to

correct the divorce decree. And as detailed above, the evidence supports the trial

court’s factual finding that the omission should be corrected by supplying the missing

percentage of fifty percent.

      4. Conclusion.

      In sum, I would hold that the trial court properly exercised her authority to

enter a declaratory judgment and correctly construed the divorce decree. Alternatively

I would hold that the trial court properly granted relief under OCGA § 9-11-60 (g).

In either scenario, I would hold that the award of temporary benefits and the

calculation of an arrearage is not supported by the evidence. So I would vacate and

remand that portion of the trial court’s order. For these reasons, I respectfully dissent.




                                           16